MEMORANDUM **
Wilfredo Campos-Gonzalez, a native and citizen of Peru, petitions for review of the Board of Immigration Appeals’ (“BIA”) order affirming an Immigration Judge’s (“IJ”) order denying his application for withholding of removal, asylum, and protection under the Convention Against Torture (“CAT”).
We lack jurisdiction to review the BIA’s determination that Campos-Gonzalez failed to file a timely asylum application and that no changed or extraordinary circumstances excused the untimely filing of his application. See Ramadan v. Gonzales, 427 F.3d 1218, 1222 (9th Cir.2005).
We have jurisdiction pursuant' to 8 U.S.C. § 1252 to review Campos-Gonzalez’s claims for withholding of removal and CAT protection. We review the IJ’s decision for substantial evidence, a deferential standard under which it must be upheld unless the evidence compels a contrary result. See INS v. Elias-Zacarias, 502 U.S. 478, 481 & n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992); Njuguna v. Ashcroft, 374 F.3d 765, 769 (9th Cir.2004).
Based on our review of the record, we are not compelled to conclude that Campos-Gonzalez has demonstrated that it is more likely than not that he would be persecuted if returned to Peru. See Ghaly v. INS, 58 F.3d 1425, 1429, 1431 (9th Cir.1995); see also Marcos v. Gonzales, 410 F.3d 1112, 1116, 1119 (9th Cir.2005). Accordingly, we conclude that substantial evidence supports the IJ’s denial of Campos-Gonzalez’s withholding claim.
Because Campos-Gonzalez does not raise any arguments regarding his CAT claim, we decline to consider it here. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
PETITION FOR REVIEW DISMISSED in part and DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.